DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: support legs 4d (pg 9, lns 1-3 & 7-13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (JP11018356, “Noguchi”, using machine translation) in view of Shiga et al. (US20060103253, “Shiga”) and Yabuuchi et al. (JP2009148103, “Yabuuchi”).
Re claim 1, Noguchi discloses an outer rotor type motor in which a rotor R is rotatably assembled radially outside of a stator S (fig 3), 
said outer rotor type motor being characterized in that it comprises: 
a stator unit having a stator core 4 (fig 3, para [0016]) comprising a plurality of pole teeth protruding radially outside of a core back portion formed in an annular shape (figs 2-3 & below, note: employing fig 3 for rejection but has similar structure as figs 1-2), an insulator 44a (fig 3, para [0016]) with which a fixed shaft 13 inserted into a centre hole 45a in the core back portion is integrally moulded by means of a resin material covering the stator core 4 (fig 3, para [0010] & [0016]), and a circuit board 9 (fig 3, para [0013]) having the stator core 4 assembled therewith with the insulator 44a interposed (fig 3), and being electrically connected to a magnet wire 5 wound on the pole teeth with the insulator 44a interposed (fig 3); and 
a rotor unit in which an annular rotor magnet 7 (figs 2-3, para [0012]) is provided on an inner circumferential surface of the rotor yoke 6 formed into a cup shape (fig 3, para [0012]), integrally moulded with a rotor hub comprising at least a resin material (figs 3 & below, para [0012], and 
the stator unit and the rotor unit are assembled in such a way that the fixed shaft 13 is inserted into a cylindrical hole in the rotor hub (figs 3 & below, hole w/ 14) and the rotor magnet 7 and the pole teeth are facing (fig 3), said rotor unit being assembled in such a way as to be slidable and rotatable about the fixed shaft 13 (fig 3, para [0017]).

    PNG
    media_image1.png
    714
    736
    media_image1.png
    Greyscale

Noguchi discloses claim 1 except for:
a first resin material;
a second resin material; and
the stator core is assembled as a single piece with the circuit board by mating a plurality of circuit board insertion pieces protruding on an axial end of the insulator on the opposite side to an output end with circuit board insertion holes.

Shiga discloses the stator unit insulator 14 is made of a first resin material (fig 1, para [0034], insulating resin) and the unit is integrally moulded with a second resin material (fig 1, para [0034], synthetic resin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the insulator resin material and rotor unit resin material of Noguchi to be a first resin material and second resin material, respectively, as disclosed by Shiga, in order to have known resin materials for the stator unit insulator and rotor unit, as demonstrated by Shiga.
Yabuuchi discloses the stator core 32 (figs 2-3, pg 4, 1st indicated text) is assembled as a single piece with the circuit board 35 (figs 2 & 5) by mating a plurality of circuit board insertion pieces 334 (figs 2 & 6) protruding on an axial end of the insulator 33 (figs 2-4 & 6, pg 4, 2nd indicated text) on the opposite side to an output end with circuit board insertion holes 335 (figs 2 & 4-6, pg 5, 1st & 2nd indicated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the insulator and circuit board of Noguchi in view of Shiga so the stator core is assembled as a single piece with the circuit board by mating a plurality of circuit board insertion pieces protruding on an axial end of the insulator on the opposite side to an output end with circuit board insertion holes, as disclosed by Yabuuchi, in order to fix the stator, insulator and circuit board together, as taught by Yabuuchi (pg 5, 2nd indicated text).
Re claim 2, Noguchi in view of Shiga and Yabuuchi disclose claim 1 as discussed above. Noguchi is silent with respect to stepped portions which are inserted through the circuit board insertion holes in the circuit board and butt against an insertion surface side, and circuit board fixing portions whereof tip end portions extending up to the opposite surface side are fixed are formed on the circuit board insertion pieces.
Yabuuchi further discloses stepped portions (figs 2, 6 & below) which are inserted through the circuit board insertion holes 335 in the circuit board 35 and butt against an insertion surface side (figs 2, 6 & below), and circuit board fixing portions (figs 2, 6 & below) whereof tip end portions extending up to the opposite surface side are fixed are formed on the circuit board insertion pieces 334 (figs 2, 6 & below).

    PNG
    media_image2.png
    404
    646
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the circuit board insertion pieces of Noguchi in view of Shiga and Yabuuchi with stepped portions which are inserted through the circuit board insertion holes in the circuit board and butt against an insertion surface side, and circuit board fixing portions whereof tip end portions extending up to the opposite surface side are fixed are formed on the circuit board insertion pieces, as disclosed by Yabuuchi, in order to fix the stator, insulator and circuit board together, as taught by Yabuuchi (pg 5, 2nd indicated text).
Re claim 3, Noguchi in view of Shiga and Yabuuchi disclose claim 1 as discussed above. Noguchi is silent with respect to the circuit board insertion pieces are provided on the insulator correspondingly with the pole teeth of the stator core, and support legs which abut the circuit board and provide support are provided correspondingly with the pole teeth between the circuit board insertion pieces.
Yabuuchi further discloses the circuit board insertion pieces 334 are provided on the insulator 33 correspondingly with the pole teeth 321 of the stator core 32 (fig2-3 & 6), and support legs (figs 2, 6 & below) which abut the circuit board 35 (figs 2 & below) and provide support are provided correspondingly with the pole teeth 321 between the circuit board insertion pieces 334 (figs 3, 6 & below, pg 5, 2nd indicated text, one support leg is circumferentially between pieces 334, as well as portions of the other support legs, when viewed in the axial direction).

    PNG
    media_image3.png
    394
    619
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the insulator of Noguchi in view of Shiga and Yabuuchi so the circuit board insertion pieces are provided on the insulator correspondingly with the pole teeth of the stator core, and support legs which abut the circuit board and provide support are provided correspondingly with the pole teeth between the circuit board insertion pieces, as disclosed by Yabuuchi, in order to fix the stator, insulator and circuit board together, as taught by Yabuuchi (pg 5, 2nd indicated text).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834